Detailed Action
This action is in response to Applicant's communications filed 14 April 2022.
Claim(s) 1, 11, and 16 was/were amended.  Claims 3 and 13 were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-2, 4-12, and 14-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 14 April 2022, regarding the rejections of claims 3 and 13 under 35 USC 112(a) have been fully considered but are not persuasive.  Applicant has cancelled claims 3 and 13, but has incorporated its language into independent claims 1, 11, and 16.  
The claim language was rejected because it was unclear how Applicant was multiplying two distributions together and how that could occur in the claim language "wherein the selected one or more observations are inversely proportional to the product the first distribution and the second distribution so that the selected observations are likely to be rare in both the training set and the candidate pool."
Applicant argues (Remarks, pp. 8-10) that the claim language is supported and enabled by the Specification.  Applicant discusses paragraph [0027] and [0042].  Paragraph [0027] stats that "the selection of images can be inversely proportional to the product of these distributions, so that selected observations or images are likely to be rare in both the current training set and the current candidate pool."  Examiner notes that this is sufficient to show that no new matter was introduced, but it does not explain how a first distribution is multiplied by a second distribution.  
Paragraph [0042] provides an example embodiment.  Most notably, it provides the equation:
P(observation X is selected from candidate pool) = C / (p_train(X) * p_pool(X)).
Applicant explains (Remarks, p. 9) the variables as: P(observation X is selected from candidate pool) is the probability that a given observation X is selected from the candidate pool of observations; C is a normalization constant to ensure P is a probability distribution; p_train is the distribution model for the training data set and p_pool is the distribution model for the candidate pool of observations.  While p_pool and p_train are defined, p_train(X) and p_pool(X) are not defined and it is unclear what is being multiplied together.
The dependent claims are rejected for depending from rejected claims.
For the aforementioned reasons, claims 1-2, 4-12, and 14-20 are rejected under 35 USC 112(a).
Applicant's arguments, filed 14 April 2022, regarding the rejections of claims 1-2, 4-12, and 14-20 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 14) that Crawford does not teach both a source domain distribution and a target domain distribution, but only teaches the target domain distribution.  Examiner disagrees.  Crawford discusses active learning for knowledge transfer from a source domain to a target domain.  Crawford gives the example of when distributions for a class have shifted spatially or temporally, which requires domain adaptation.  Thus, the class distribution before shifting is the first distribution, or the source domain.  The class distribution after shifting is the second distribution, or the target domain.  Therefore, Crawford teaches the first and second distribution.
Applicant argues (Remarks, p. 14) that Examiner is relying on two different teachings in Crawford to teach the first distribution and the second distribution.  Examiner notes that the selections of Crawford were discussing the same topic and were taken from sections IV and V, wherein the selection from section IV directly points the reader that the concept is expanded upon in section V ("where the spectral distribution of a given class may have shifted spatially or temporally (see Section V)" sec. IV, p. 599).
Applicant argues (Remarks, p. 14) that the target/domain distribution of Crawford are different from the first/second distribution of features of the current claims, because Crawford discuss images.  However, while Crawford discusses images, it also discusses feature space and feature selection (p. 596-597) with regards to active learning.
The rejection of the dependent claims for depending from rejected claims is maintained.
For the aforementioned reasons, claims 1-2, 4-12, and 14-20 are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, and 14-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 11, and 16 cite "wherein the selected one or more observations are inversely proportional to the product the first distribution and the second distribution."  Regarding the Wands factors:  
 (A) The breadth of the claims:   The claims cite a product of the first distribution and second distribution without discussing how the two distributions could be performed.
(B) The nature of the invention:  the invention is a method for selecting observations for active learning.
(C) The state of the prior art:  Many prior art methods described identifying and selecting observations with regard to informativeness, representativeness, and similarity.  These prior art do not detail how a product of two distributions can be performed.
(D) The level of one of ordinary skill:  The level of one of ordinary skill is one familiar with observation selection methods in machine learning, such as one familiar with active learning.
(E) The level of predictability in the art:  Machine learning is a probabilistic mathematical model that can be repeatedly tested to determine most likely outcomes.
(F) The amount of direction provided by the inventor:  The inventor discusses the general purpose of selecting more useful observations, but does not provide an explanation for how the product of two distributions is performed.
(G) The existence of working examples: No concrete example of the product of two distributions is given.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Unable to determine experimentation needed to make or use the invention because unable to determine how the product of two distributions is performed.
The dependent claims are rejected from depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, and 14-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recite claim language "the product of the first distribution and the second distribution."  It is unclear how the first distribution and the second distribution can be multiplied to result in a product of the first distribution and second distribution, as it is not supported in the Specification.  It is also not explained how the observations are inversely proportional to the product of such a product.
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
The dependent claims are rejected from depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 9-11, 14-15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Crawford et al (Active Learning: Any Value for Classification of Remotely Sensed Data?, hereinafter “Crawford”) in view of Chattopadhyay et al. ("Batch Mode Active Sampling Based on Marginal Probability Distribution Matching", hereinafter "Chattopadhyay").

Regarding Claims 1, 11, and 16,
Crawford teaches a method and apparatus for sampling from a candidate pool of observations to create a training data set for a machine learning model ("AL selects samples from the unlabeled data pool... This interactively constructed training set" sec. I, p. 594; "Samples which are expected to have the most impact on the current model are selected." sec. II.A p. 595) comprising:
determining a first distribution of a plurality of features ("spectral distribution of a given class" p. 599, sec. IV) observed in the training data set ("The key idea is that important samples are selected during the active learning process, and the efficiency of the system decreases if, at the next iteration, pixels are similar to those selected previously (even if they are different in spectral terms)... This intuition can be extended in spatial (geographical) terms: pixels that are geographically very close to current support vectors (initial training samples or pixels selected in previous iterations) have a higher risk of providing the same information as those already in the model." p. 599, sec. IV); 
determining a second distribution of the plurality of features observed in the candidate pool of observations ("By considering the data distribution on the target domain as the unlabeled samples, classifiers are modified to be more robust when applied to the target domain." p. 601; "Moreover, avoiding a well-characterized region also provides the opportunity to discover isolated patches and new data structures, where the spectral distribution of a given class may have shifted spatially or temporally (see Section V). In [54], the distance to current support vectors is used as a spatial criterion that competes with the spectral heuristic." p. 599, sec. IV); 
selecting one or more observations in the candidate pool of observations (Fig. 1, Selected Candidates, p. 595) for annotation (Fig. 1, Labeled by User S, p. 595) based on the first distribution and the second distribution (Fig. 1, Query Criterion Q, p. 595; "Moreover, avoiding a well-characterized region also provides the opportunity to discover isolated patches and new data structures, where the spectral distribution of a given class may have shifted spatially or temporally (see Section V). In [54], the distance to current support vectors is used as a spatial criterion that competes with the spectral heuristic." p. 599, sec. IV); and 
adding the one or more observations to the training data set after annotation (Fig. 1, Labeled Set L, Training, Supervised Classifier C, p. 595), wherein the training data set (Fig. 1, Labeled Set L, p. 595) is used for training (Fig. 1, Training, p. 595) the machine learning model (Fig. 1, Supervised Classifier C, p. 595).

Crawford does not explicitly teach a processor (claims 1, 11, and 16), memory (claim 11) or non-transitory computer-readable storage medium (claim 16).
Chattopadhyay teaches a processor ("four-core Intel processor with 2.66 GHz CPU" sec. 4.1, p. 19), memory ("8 GB RAM" sec. 4.1, p. 19) or non-transitory computer-readable storage medium ("8 GB RAM" sec. 4.1, p. 19).
determining a sampling probability for the one or more observations based on a product of the first distribution and the second distribution ("Given a parametric classiﬁcation model, the learning algorithms often learn the parameters θ by maximizing the joint probability P(X, Y|θ) = P(X|θ)P(Y|X, θ) where X and Y are represented empirically by the training data Xtr ={x1, x2, ··· , xn} and their corresponding labels Ytr ={y1, y2, ··· , yn} and P(X) and P(Y|X) denote the marginal and conditional probability distribution of X and Y respectively." sec. 2, p. 6), 
wherein the one or more observations are selected from the candidate pool of observations based on the sampling probability ("Traditional data mining and machine learning algorithms are based on the assumption that the training data (Xtr, Ytr) represents the true underlying distributions of X and Y and hence a model learned on this data works well for the test data (Xtst, Ytst) which is also drawn i.i.d. from the same distribution." sec. 2, p. 6), and 
wherein the selected one or more observations are inversely proportional to the product the first distribution and the second distribution ("Given a parametric classiﬁcation model, the learning algorithms often learn the parameters θ by maximizing the joint probability P(X, Y|θ) = P(X|θ)P(Y|X, θ) where X and Y are represented empirically by the training data Xtr ={x1, x2, ··· , xn} and their corresponding labels Ytr ={y1, y2, ··· , yn} and P(X) and P(Y|X) denote the marginal and conditional probability distribution of X and Y respectively." sec. 2, p. 6).
Crawford and Chattopadhyay are analogous art because both are directed to active sampling of labeled and unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning method of Crawford with the hardware of Chattopadhyay.  The modification would have been obvious because one of ordinary skill in the art would be motivated to test for the most efficient method, as suggested by Chattopadhyay ("The empirical results... show that the proposed batch-mode active learning approach achieves superior or comparable performance to the state-of-the-art batch-mode active learning methods.  The proposed method is also significantly more efficient compared to the state-of-the-art batch-mode active learning methods." sec. 1, p. 4; "Efﬁciency Comparison. We compared the average time taken to select a batch of un-labeled points by the proposed MP-AL versus the nearest competitors Matrix, Fisher and Disc. All algorithms were implemented using MATLAB on a four-core Intel pro-cessor with 2.66 GHz CPU and 8 GB RAM. Table II presents the comparative run times on different UCI and Fly-FISH datasets. We note that MP-AL is much more efﬁcient than the other three batch-mode active learning methods for all datasets." sec. 4.1, p. 19)

Regarding Claims 4 and 14,
The Crawford/Chattopadhyay combination teaches the method and apparatus of claims 1 and 11.  
Crawford further teaches wherein the plurality of features includes an individual observation of the training data set, metadata describing the training observations, characteristics derived from the observations, or a combination thereof ("In remote sensing image-based applications, committees may be composed of inputs from different sensors, subsets of the spectral bands, spectral and textural features derived from a given sensor, or different classification models. When the input space is large, random subspace feature selection can potentially provide improved classifier diversity, while stabilizing parameter estimates... Strategies that decompose the feature space into low-dimensional, mutually exclusive subsets are also computationally advantageous for large-scale problems, as they can be implemented in parallel architectures. " sec. III, p. 597; the current different sensors teach individual observations of the training data set, and spectral and textural features teach characteristics derived from the observations; and together they teach a combination thereof).  

Regarding Claims 5 and 15,
The Crawford/Chattopadhyay combination teaches the method and apparatus of claims 4 and 14.  
Crawford further teaches wherein the metadata describing the training observations include a geographic location where a respective one of the training observations was collected, map features associated with the geographic location, or a combination thereof ("First, active learning is a set of techniques aimed at building training sets: when new acquisitions are scheduled, AL can be used as a tool for planning the measurement campaign. In this case, the spectral criterion is used to sample pixels that are useful and different from each other, but a spatial criterion can be useful for distributing measurements in the geographical space and handling variations in local conditions, which can also be source of spectral signature drift. (see Section V)." sec. IV, p. 598; " Remote sensing data are impacted by local conditions during acquisitions, which result in variations in class signatures across a scene, or between images acquired at different times. In a time series of images acquired by a given sensor, factors such as the acquisition date/time, atmospheric conditions, and incidence angle impact the observed spectra of vegetation and materials." sec. V, p. 600).  


Regarding Claim 9,
The Crawford/Chattopadhyay combination teaches the method and apparatus of claim 1.  
Crawford further teaches wherein the one or more observations are selected to be added to the training data (Fig. 1, Selected Candidates, p. 595) (a) when the training data set and the candidate pool of observations are first created, (b) at a fixed frequency, (c) as the candidate pool of observations is collected, or (d) a combination thereof ("For this reason, active learning processes are naturally iterative, in the sense that for a given state e and a corresponding training set Le, the classifier response Ce is different and produces a different ranking of the candidates. Based on such ranking, the user S provides the labels, and the newly labeled pixels are transferred from Ue to Le, thus creating the next training and candidate sets Le+1 and Ue+1." sec. II.B, p. 595; "Selecting a single pixel per iteration is not computationally efficient, since the classifier Ce must be retrained at every loop with the new training set Le+1. Moreover, pixels queried by only their uncertainty may be redundant relative to each other. Therefore, many studies have been devoted to the question of sample diversity [35]: if selecting many pixels at once (this selection is hereafter called a batch" sec. II.C, p. 596; the selected candidates are selected in a batch every iteration, teaching (b) at a fixed frequency).

Regarding Claims 10 and 20,
The Crawford/Chattopadhyay combination teaches the method and non-transitory computer-readable storage medium of claims 1 and 17.  
Crawford further teaches iteratively determining the first distribution and the second distribution as the one or more observations are selected to be added to the training data set (Fig. 1; "For this reason, active learning processes are naturally iterative, in the sense that for a given state e and a corresponding training set Le, the classifier response Ce is different and produces a different ranking of the candidates. Based on such ranking, the user S provides the labels, and the newly labeled pixels are transferred from Ue to Le, thus creating the next training and candidate sets Le+1 and Ue+1." sec. II.B, p. 595; "The key idea is that important samples are selected during the active learning process, and the efficiency of the system decreases if, at the next iteration, pixels are similar to those selected previously (even if they are different in spectral terms)... This intuition can be extended in spatial (geographical) terms: pixels that are geographically very close to current support vectors (initial training samples or pixels selected in previous iterations) have a higher risk of providing the same information as those already in the model." p. 599, sec. IV; "Moreover, avoiding a well-characterized region also provides the opportunity to discover isolated patches and new data structures, where the spectral distribution of a given class may have shifted spatially or temporally (see Section V). In [54], the distance to current support vectors is used as a spatial criterion that competes with the spectral heuristic." p. 599, sec. IV).  


Claims 2, 6-7, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (Active Learning: Any Value for Classification of Remotely Sensed Data?, hereinafter “Crawford”) in view of Chattopadhyay et al. ("Batch Mode Active Sampling Based on Marginal Probability Distribution Matching", hereinafter "Chattopadhyay") and Alibeigi et al. (DBFS: An Effective Density Based Feature Selection Scheme For Small Sample Size and High Dimensional Imbalanced Data Sets, hereinafter “Alibeigi”).

Regarding Claims 2 and 12,
The Crawford/Chattopadhyay combination teaches the method and apparatus of claims 1 and 11.  
Crawford further teaches wherein a sampling probability of the one or more selected observations is based on a similarity metric of the one or more observations to other observations in the training data set and the candidate pool of observations ("The criterion is intended to provide information for ranking the candidate pixels relative to their potential contribution, based on the current classifier Ce. Such a value can be assessed according to the uncertainty/confidence of a pixel and its diversity in a batch or view perspective." sec. 2.C The Evaluation Criterion Q, p. 595; the uncertainty/confidence teaches the sampling probability, the diversity teaches the similarity metric).  

Crawford does not explicitly teach a similarity metric is within a threshold criteria.
Alibeigi teaches wherein the similarity metric is within a threshold criteria ("a feature ranking method named “Feature Assessment by Sliding Thresholds” (FAST) based on the area under the ROC curve [1,14], named AUC, which is generated by moving the decision boundaries for a single feature classifier to thresholds selected according to an even-bin distribution of feature instances." sec. 2, p. 70).
Crawford and Alibeigi are analogous art because both are directed to feature selection for classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the active learning of the Crawford/Chattopadhyay combination with the feature selection threshold criterion of Alibeigi.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of the classifier, as suggested by Alibeigi ("the FAST algorithm was nearly ten times faster" sec. 2, p. 70).

Regarding Claims 6 and 16,
The Crawford/Chattopadhyay combination teaches the method and apparatus of claims 1 and 11.  
Crawford further teaches creating a feature space for each observation of the candidate pool of observations based on the plurality of features associated with said each observation (Fig. 9 Feature space visualization of the ten classes with superposition of training pixels and samples, p. 602; "d-dimensional feature space" p. 596)
calculating a score for said each observation based on the plurality of features ("Instead of optimizing the coverage of the input space, active learning considers the output space, i.e., the model’s predictions, and ranks the potential new training samples according to the prediction confidence of the current model at each potential sampling location [23]." sec. II.A, p. 597; the confidence teaches the score), 
wherein the one or more observations are selected based on the score for said each observation ("the most relevant samples from the target domain are added to the training set (as in the previous example), while the less relevant samples for the source domain (estimated by the loss of confidence in classification for source pixels) are removed. Thus, the training set becomes less and less dependent on the source domain." sec. V, p. 602)

Crawford does not explicitly teach wherein a distribution of values of the score is used to estimate a probability density function of a random variable.
Alibeigi teaches wherein a distribution of values of the score is used to estimate a probability density function of a random variable (Table 2, Score(f); "Because features' distributions over classes bring significant benefit to our feature selection algorithm, the first step of the proposed method is to estimate the probability density function (PDF) of each feature in each class" sec. 3, p. 71; "The popular methods for estimating PDF can be categorized into parametric and nonparametric approaches [47]. The parametric methods assume that data follow a known distribution like Gaussian and hence density estimation problem is merely to determine appropriate values for mean and variance of the distribution. In contrast, nonparametric methods have no prior assumption about the shape of the density function; rather they compute the density directly from the instances." sec. 3.1 Probability density estimation).
Crawford and Alibeigi are analogous art because both are directed to feature selection for classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the active learning of the Crawford/Chattopadhyay combination with the probability density estimations of Alibeigi.  The modification would have been obvious because one of ordinary skill in the art would be motivated deal with the reduction in performance of standard classifiers that comes with data imbalance, as suggested by Alibeigi ("Imbalanced data sets introduce a significant reduction in performance of standard classifiers when they are invoked to learn data underlying concepts. The problem becomes even more sever when imbalanced data sets are involved with high dimensions. This paper presents a novel feature ranking approach based on the probability density estimation to cope with these issues." Abstract, p. 67).

Regarding Claims 7 and 17,
The Crawford/Alibeigi combination teaches the method and apparatus of claims 6 and 16.  
Alibeigi further teaches determining a distribution of the score for said each observation, wherein the one or more observations are further based on the distribution (Table 2, Score(f); "Because features' distributions over classes bring significant benefit to our feature selection algorithm, the first step of the proposed method is to estimate the probability density function (PDF) of each feature in each class" sec. 3, p. 71; "The popular methods for estimating PDF can be categorized into parametric and nonparametric approaches [47]. The parametric methods assume that data follow a known distribution like Gaussian and hence density estimation problem is merely to determine appropriate values for mean and variance of the distribution. In contrast, nonparametric methods have no prior assumption about the shape of the density function; rather they compute the density directly from the instances." sec. 3.1 Probability density estimation).  
Crawford and Alibeigi are analogous art because both are directed to feature selection for classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the active learning of the Crawford/Chattopadhyay combination with the probability density estimations of Alibeigi.  The modification would have been obvious because one of ordinary skill in the art would be motivated deal with the reduction in performance of standard classifiers that comes with data imbalance, as suggested by Alibeigi ("Imbalanced data sets introduce a significant reduction in performance of standard classifiers when they are invoked to learn data underlying concepts. The problem becomes even more sever when imbalanced data sets are involved with high dimensions. This paper presents a novel feature ranking approach based on the probability density estimation to cope with these issues." Abstract, p. 67).


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (Active Learning: Any Value for Classification of Remotely Sensed Data?, hereinafter “Crawford”) in view of Chattopadhyay et al. ("Batch Mode Active Sampling Based on Marginal Probability Distribution Matching", hereinafter "Chattopadhyay"), Alibeigi et al. (DBFS: An Effective Density Based Feature Selection Scheme For Small Sample Size and High Dimensional Imbalanced Data Sets, hereinafter “Alibeigi”) and Hido et al. (Statistical outlier detection using direct density ratio estimation, hereinafter “Hido”).

Regarding Claims 8 and 19,
The Crawford/Chattopadhyay/Alibeigi teaches the method and apparatus of claims 6 and 16.  
Crawford does not explicitly teach wherein the score indicates whether said each observation is an outlier or an inlier with respect to the feature space.
Hido teaches wherein the score indicates whether said each observation is an outlier or an inlier with respect to the feature space (page 311 paragraph 3, “Suppose we have two sets of samples—training samples and test samples in a domain D. The training samples are all inliers, while the test samples can contain some outliers. The goal of outlier detection here is to identify outliers in the test set based on the training set consisting only of inliers. More formally, we want to assign a suitable inlier score for the test samples—the smaller the value of the inlier score is, the more plausible the sample is an outlier.).
The artisan of ordinary skill, starting with the method / apparatus of active learning of the Crawford/Chattopadhyay/Alibeigi combination, would have appreciated the benefit of selecting observations based on an outlier score as proposed by Hido. The ordinarily-skilled artisan would readily see the benefit of using the outlier score, which would provide the well-known, predictable, and expected result of measuring representativeness. The artisan of ordinary skill would have been motivated to combine the Crawford/Alibeigi combination with Hido as proposed above, at least because both are drawn to determining a relevance or importance score in an environment with some known and some unknown labels.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method / apparatus of active learning of the Crawford/Chattopadhyay/Alibeigi combination with the importance score of Hido to achieve the well-known and expected benefit of estimating outliers as a measure of representativeness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126